UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7323


BOBBY R. KNOX,

                 Plaintiff - Appellant,

          v.

ARTHUR DAVIS, Doctor; MS. COLDSMITH, Supervisor of Nurses;
MS. SIMMONS, Head Nurse; SUSAN COLLIER, Administrative
Programs; KEITH A. KUHNE, Doctor; MS. L. GALLAWAY, Nurse,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03266-F)


Submitted:   December 17, 2013             Decided:   December 20, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby R. Knox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bobby R. Knox seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2012) for failure to state a claim.                         On

direct appeal, this court affirmed the district court’s order.

Knox v. Davis, 516 F. App’x 287 (4th Cir. 2013) (No. 12-8149).

In   August    2013,    Knox    filed    another    notice     of   appeal    of   the

district court’s order.             However, because we have previously

affirmed the district court’s judgment, we dismiss the appeal as

duplicative and untimely.           We also deny Knox’s pending motions,

including his motions for protective order, motion to appoint

counsel, and motion for transcripts at the government’s expense.

We   dispense    with    oral    argument     because    the    facts   and    legal

contentions     are    adequately       presented   in   the    materials     before

this court and argument would not aid the decisional process.

                                                                         DISMISSED




                                          2